FOSTER, Circuit Judge.
In this case the material facts axe these: Petitioner is a Mississippi hanking corporation, with a capital stock of $25,000, all of which, except qualifying shares, is owned by G. A. Wilson. When the bank was organized, G. A. Wilson deposited eight promissory notes, of the face value of $174,100. The notes were paid at maturity. The interest, amounting to some $12,000, was credited to the surplus of the honk and the balance was credited to Wilson’s account. There were very few withdrawals from this account, and from time to time it was increased. However, it was always subject to be checked out by Wilson. Petitioner, in making his returns for profit taxes for 1919 and 1920, sought to include this account as capital. This was rejected by the Commissioner of Internal Revenue, and the tax determined accordingly. On appeal to the Board of Tax Appeals, the ruling of the Commissioner was sustained. The ease presents merely questions of fact, and we find nothing in the record that would warrant a reversal of the judgment.
Affirmed.